Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 28, 2019

                                        No. 04-19-00217-CV

                               IN RE A.C., A.C. III, AND S.P.A.C.,
                                            Appellant

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA00580
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to
raise on appeal. Counsel states appellant has been provided copies of the brief and motion to
withdraw and informed of the right to review the record and file a pro se brief. See id.; Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.). Appellant may
obtain a copy of the appellate record by filing a request for the record, not later than seven days
after receiving this order, with the clerk of this court.

        If appellant desires to file a pro se brief, we order the brief due June 17, 2019. The State
has filed a notice waiving its right to file a brief in this case unless appellant files a pro se brief.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court